      Case 6:18-cv-01288-JWB-TJJ Document 3 Filed 10/15/18 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                 )
                                          )
                  Plaintiff,              )
                                          )
            v.                            ) Case No. 18-01288-JWB-TJJ
                                          )
$1,124,840.00 IN UNITED STATES            )
CURRENCY, more or less,                   )
                                          )
                  Defendant.              )
__________________________________________)

          WARRANT OF ARREST IN REM AND ORDER FOR NOTICE

TO THE UNITED STATES MARSHAL OF THE DISTRICT OF KANSAS AND/OR
ANY OTHER DULY AUTHORIZED LAW ENFORCEMENT OFFICER:

      WHEREAS, a verified Complaint of Forfeiture has been filed in this Court

alleging that the defendants constitute property that is subject to seizure and

forfeiture to the United States and the Court having reviewed the Complaint; the

Court hereby finds, in accordance with Rule G(2) of the Supplemental Rules for

Certain Admiralty and Maritime Claims, Federal Rules of Civil Procedure, that

probable cause exists that the defendants are subject to forfeiture pursuant to 18

U.S.C. § 981(a)(1)(C) because they are property involved or used in violations of 18

U.S.C. § 1344.

      YOU ARE THEREFORE HEREBY COMMANDED to arrest and seize the

defendants, and use discretion and whatever means appropriate to protect and

maintain said defendants until further order of the Court; and

      YOU ARE FURTHER COMMANDED to provide notice of this action to all

persons thought to have an interest in or claim against the defendants by sending to
       Case 6:18-cv-01288-JWB-TJJ Document 3 Filed 10/15/18 Page 2 of 3




                                          2
such person, or to the attorney representing such person with respect to the seizure

of the defendants, a copy of this warrant of arrest in rem, and the verified complaint,

in a manner consistent with the principles of service of process of an action in rem

under Rule G(4).

      This warrant provides notice that in order to avoid civil forfeiture of the

property, any person claiming an interest in or right against the property must file a

claim in this Court pursuant to Rule G(5) of the Supplemental Rules for Admiralty

or Maritime and Asset Forfeiture Claims.          The claim shall identify the specific

defendant claimed, identify the claimant and state the claimant’s interest in the

defendant, be signed by the claimant under penalty of perjury, and a copy served on

the government attorney handling the case. A claimant shall file their claim no later

than thirty-five (35) days after the date notice is sent; but if direct notice was not sent

to the claimant or the claimant’s attorney, a claim shall be filed no later than sixty

(60) days after the first day of publication on an official government internet

forfeiture site or within the time the Court allows, provided any request for an

extension of time from the Court is made prior to the expiration of time which the

person must file such verified claim. In addition, any person having filed such claim

shall also serve and file an answer to the complaint no later than twenty-one (21)

days after the filing of the claim.

      All claims, answers and motions for or concerning the defendant property shall

be filed with the Office of the Clerk, United States District Court, 401 N. Market,

Room 204, Wichita, Kansas 67202, with copies thereof sent to Special Assistant
         Case 6:18-cv-01288-JWB-TJJ Document 3 Filed 10/15/18 Page 3 of 3




                                       3
United States Attorney Colin D. Wood, 301 N. Main, Suite 1200, Wichita, Kansas

67202.

      SO ORDERED this 15th day of October, 2018.


                                           __s/ John W. Broomes_______________
                                           JOHN W. BROOMES
                                           UNITED STATES DISTRICT JUDGE
